Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637
                        P.2d 534, 536 (1981).
                                    NRS 178.425(5) requires the district court to dismiss the
                        charges against petitioner after he has been found incompetent "with no
                        substantial probability of attaining competency in the foreseeable future."
                        However, this determination is made after a defendant is sent to Lake's
                        Crossing,   see   NRS 178.425(1), or outpatient treatment,         see NRS
                        178.425(3), for an evaluation of the defendant's ability to receive
                        treatment to competency and to attain competency. Upon referral to
                        Lake's Crossing or outpatient treatment, NRS 178.450(2)(a) directs the
                        administrator or his or her designee to submit a report to the district court
                        including his or her opinion as to whether "[t]here is a substantial
                        probability that the defendant can receive treatment to competency and
                        will attain competency to stand trial or receive pronouncement of
                        judgment in the foreseeable future." Only after the report is sent to the
                        district court, is the court required to make the findings discussed in NRS
                        178.425(5). See NRS 178.460(3)(a). The clinical neuropsychologist is not
                        the administrator or the administrator's designee and petitioner has not
                        alleged that the administrator has prepared a report. Therefore, the
                        district court did not manifestly abuse its discretion by remanding
                        petitioner to custody and ordering him to be sent to Lake's Crossing for
                        evaluation, and we deny the petition.
                                    Although we conclude that the district court did not abuse its
                        discretion by ordering petitioner to be sent to Lake's Crossing, we note
                        that a written order has not been entered by the district court and
                        petitioner therefore remains confined at the Clark County Detention
                        Center after the district court's oral order. We direct the district court to

SUPREME COURT
        OF
     NEVADA

                                                                2
(0) 1947A    .91A4r ,
                issue a written order by the close of business on Wednesday, May 22,
                2013.
                             It is so ORDERED.'




                                                                            J.




                                                     Saitta


                cc: Hon. Linda Marie Bell, District Judge
                     Las Vegas Defense Group, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                        "The motion for stay and release is denied.

SUPREME COURT
         OF
      NEVADA

                                                       3
(C)) I947A